OPINION
By ROSS, J.
There is ample evidence, clear and convincing in its character, warranting the conciusion that the agreement contended for by the father was engrafted upon the transaction.
One incident is sufficient to indicate the character of this evidence.
The father became very seriously ill and •was compelled to go to the hospital. He was in serious doubt as to his recovery. He at that time, turned- over to his daughter all of his papers, bank books and the deed in question, which he had continuously retained in his possession.
Upon his unexpected recovery he secured his papers but the deed was retained by the daughter.
We conclude that there is no error prejudicial to the plaintiff in error and the ■judgment is affirmed.
HAMILTON, PJ, and. CUSHING, J, concur.